UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2338


In re:   DANIEL JOHNSON WILLIS,

                      Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   March 14, 2017                 Decided:     March 16, 2017


Before FLOYD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Daniel Johnson Willis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel    Johnson    Willis     petitions       for    a    writ    of   mandamus

seeking an order directing the district court to rule on all of

Willis’s actions filed between 2013 and 2016.                      We note that this

court and the district court have prefiling injunctions in place

related    to    civil     actions     filed    by   Petitioner           Willis.    We

conclude that Willis is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).           Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Willis has not demonstrated that the district court has

abused its discretion in denying leave to file Willis’s actions.

Further, Willis has routinely appealed these determinations by

the district court.            Mandamus may not be used as a substitute

for appeal.      In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th

Cir. 2007).

       The relief sought by Willis is not available by way of

mandamus.       Accordingly, although we grant Willis’s motion for

leave     to    amend    his    petition,       we     deny       the     petition   and

supplemental petition for writ of mandamus.                        We dispense with

oral    argument    because      the    facts    and    legal       contentions      are

                                          2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                     3